Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 1 of 6 Page ID #:255



    1   David G. Golubchik (SBN 185520)
        Kurt Ramlo (SBN 166856)
    2   LEVENE, NEALE, BENDER,
         YOO & BRILL L.L.P.
    3   10250 Constellation Boulevard, Suite 1700
        Los Angeles, California 90067
    4   Telephone: (310) 229-1234
        Facsimile: (310) 229-1244
    5   Email: DBG@LNBYB.com; KR@LNBYB.com
    6   Attorneys for Defendants Gary I. Shinder; Genius
        Fund I, Inc.; Genius Fund I, LLC; ESSMW – Earth
    7   Solar System Milky Way, LLC; Heli Biotech LLC;
        Dr. Kush World Collective LLC; Eagle Rock
    8   Herbal Collective LLC; Genius Products LLC;
        Full Circle Labs LLC; Nature’s Holiday LLC;
    9   Variant Hemp Solutions LLC; Genius Delivery
        LLC; Planck Properties LLC; Aristotle Equipment
   10   LLC; Genius Sales LLC; Genius Products T, Inc.;
        Genius Products NT, Inc.; and Genius Products,
   11   Inc.
   12                        UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14   FRANCIS J. RACIOPPI, JR., an                Case No. 2:20-cv-03797
   15   individual,                                 Declaration of Gary I. Shinder in
                                                    Support of Preliminary
   16          Plaintiff,                           Opposition to Ex Parte
                                                    Application for Right to Attach
   17   vs.                                         Order, Order for Issuance of Writ
                                                    of Attachment, and Temporary
   18   DMITRY BORISOVICH BOSOV, et                 Protective Order (DE 10)
   19   al.,                                        [No Hearing Set]
   20                 Defendants.
   21

   22

   23

   24         I, Gary I. Shinder, declare:
   25         1.     I am the Chief Executive Officer of Genius Fund I Inc. and the person
   26   with ultimate management authority for the following business entities: Genius
   27   Fund I, LLC; ESSMW – Earth Solar System Milky Way, LLC; Heli Biotech LLC;
   28   Dr. Kush World Collective LLC; Eagle Rock Herbal Collective LLC; Genius
Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 2 of 6 Page ID #:256



    1   Products LLC; Full Circle Labs LLC; Nature’s Holiday LLC; Variant Hemp
    2   Solutions LLC; Genius Delivery LLC; Planck Properties LLC; Aristotle
    3   Equipment LLC; Genius Sales LLC; Genius Products T, Inc.; Genius Products NT,
    4   Inc.; and Genius Products, Inc.
    5         2.     I have personal knowledge of the facts set forth herein, and, if called
    6   to testify, could and would competently testify to such facts.
    7         3.     Plaintiff was the Chief Security Officer of Spotlight Operations LLC,
    8   an affiliate within the Genius Fund Group, a collection of companies affiliated with
    9   Genius Fund I Inc. I refer to Genius Fund I Inc. “and its affiliates” in this
   10   declaration as the “Company” or “Genius Fund Group.
   11         4.     Plaintiff’s written employment agreement with Spotlight Operations
   12   LLC includes an arbitration agreement. A true and correct copy of his
   13   Employment Offer Letter dated April 26, 2019 is attached as Exhibit 40. That
   14   copy includes a Mutual Agreement to Arbitrate Employment-Related Disputes
   15   executed by Plaintiff and is also dated April 26, 2019.
   16         5.     Plaintiff was promoted to Chief Operating Officer in October 2019.
   17   Earlier this year, the Company offered Plaintiff their Chief Executive Officer
   18   position, conditioned on his agreement to execute the Company’s arbitration
   19   agreement. A true and correct copy of the Genius Employment Offer Letter is
   20   attached as Exhibit 1 to Plaintiff’s Application for Right to Attach Order, Order for
   21   Issuance of Writ of Attachment, and Temporary Protective Order. We intended to
   22   execute an arbitration agreement, which has been done with the Plaintiff in the past
   23   and is standard company policy. At this time, I have not located the new
   24   arbitration agreement due to lack of access to records as a result of COVID-19 but
   25   am searching for it. Nevertheless, as an existing (former) employee of the
   26   Company, Plaintiff was a party to an arbitration agreement that, I believe, remains
   27   effective today since it applies to any employment disputes and issues.
   28         6.     In my capacity as Chairperson of the Board of Directors (and


                                                   1
Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 3 of 6 Page ID #:257



    1   President) of Genius Fund I Inc., as well as manager of Genius Management, LLC,
    2   which is the manager of Genius Fund I, LLC, I was Plaintiff’s boss when he
    3   became Chief Executive Officer.
    4         7.      On Sunday, March 22, 2020, Plaintiff emailed with his “restructuring
    5   plan and business strategies” for on restructuring the Company. A redacted true
    6   and correct copy of that email and attachment are attached to this declaration as
    7   Exhibit 41.
    8         8.      Plaintiff contends that on March 23, 2020, Defendants terminated his
    9   employment effective March 27, 2020. That is false. When the Company
   10   determined to lay off most of its staff, the Company determined not to lay off
   11   Plaintiff since Plaintiff was supposed to be part of the restructuring group. The
   12   Company intended that Plaintiff would continue to be involved with its
   13   reorganization. For example, in the notices sent to other employees, the Company
   14   mentioned Plaintiff as someone authorized to request that outgoing employees
   15   continue working through their termination date and as someone who could
   16   authorize an outgoing employee to retain certain categories of Company property.
   17         9.      In addition, I had a conversation with Plaintiff on the evening of
   18   March 26, 2020 and again on March 27, 2020, in which Plaintiff asked me
   19   repeatedly whether was he being terminated and his concern about being
   20   terminated. I replied “no,” that he was not being terminated, and that I wanted to
   21   continue working with him through the reorganization. It would make no sense to
   22   enter into an employment agreement on March 5, 2020 and terminate Plaintiff only
   23   three (3) weeks later.
   24         10.     Based on my review of Company emails and records, which are
   25   maintained by the Company, the Company records show that Plaintiff continued to
   26   participate in the management of Genius Fund Group until at least April 2, 2020,
   27   through direct communications and strategy decisions on behalf of the Company.
   28   For example, on March 24, 2020, a law firm that had brought a lawsuit in which


                                                   2
Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 4 of 6 Page ID #:258



    1   the Company was interested spoke with Plaintiff on behalf of the Company and
    2   followed up with a series of emails. Those emails continued on Friday, March 27,
    3   2020. A redacted true and correct copy of that privilege and private email chain
    4   (which is subject to a common interest agreement) is attached as Exhibit 42.
    5         11.     On March 27 and March 28, 2020 Plaintiff engaged in a series of
    6   emails on Company business in his capacity as CEO of the Company with other
    7   personnel of the Company, Datesh Kshatriya, Noah Friedman, Ben Kingston (in-
    8   house attorney), Gio Mancuso, Jeff Davis, Michael Jensen, and Nichole West. A
    9   redacted true and correct copy of that privileged email chain is attached as
   10   Exhibit 43.
   11         12.     On March 27 and March 30, 2020, Plaintiff engaged in a series of
   12   emails on Company business in his capacity as CEO of the Company with other
   13   personnel of the Company, Datesh Kshatriya, Noah Friedman, Ben Kingston (in-
   14   house attorney), Michelle Lynd (in-house counsel), Gio Mancuso, Jeff Davis,
   15   Michael Jensen, and Nichole West. A redacted true and correct copy of that
   16   privileged and private email chain (including third party privacy rights) is attached
   17   as Exhibit 44.
   18         13.     On March 29, 2020, Plaintiff accepted a Google Calendar invitation
   19   for a Zoom Meeting entitled “HR Meeting –pl see zoom info below/ propose alt
   20   convenien… @ Sun Mar 29, 20220 4pm – 4:45pm 9PDT)” sent by Michelle Lynd
   21   (in-house attorney) to me, Datesh Kshatriya, and Plaintiff in his capacity as CEO
   22   of the Company. A redacted true and correct copy of that accepted invitation is
   23   attached as Exhibit 45.
   24         14.     On March 30, 2020, Plaintiff accepted a Google Calendar invitation
   25   for a telephone conference entitled “HR Update @ Mon Mar 30, 20220 10am –
   26   10:30 am (PDT)” sent by Michelle Lynd (in-house attorney) to me, Datesh
   27   Kshatriya, and Plaintiff in his capacity as CEO of the Company. A redacted true
   28   and correct copy of that accepted invitation is attached as Exhibit 46.


                                                  3
Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 5 of 6 Page ID #:259



    1         15.     On April 1, 2020, Plaintiff engaged in a series of emails on Company
    2   business in his capacity as CEO of the Company with other personnel of the
    3   Company, Datesh Kshatriya, Michelle Lynd (in-house attorney), Swan Lee, Hank
    4   Chhay, and me. A redacted true and correct copy of that privileged email chain is
    5   attached as Exhibit 47.
    6         16.     On April 1 and April 2, 2020, Plaintiff engaged in a series of emails
    7   on Company business in his capacity as CEO of the Company with other personnel
    8   of the Company, Datesh Kshatriya, Michelle Lynd (a Company in-house attorney),
    9   and me. A redacted true and correct copy of that privileged email chain is attached
   10   as Exhibit 48.
   11         17.     During all of the foregoing communications, there was no mention of
   12   Plaintiff being terminated or his job in jeopardy. The reason is that he was not
   13   terminated.
   14         18.     At no time did Plaintiff indicate during this period that he understood
   15   himself to be terminated or terminated as of some future date. Plaintiff, however,
   16   did not join the two meetings for which he accepted invitations, without prior
   17   notice or explanation afterward.
   18         19.     For reasons unknown to me or the Company, Plaintiff stopped
   19   responding to Company communications after April 2, 2020.
   20         20.     Also on April 2, 2020, Plaintiff’s attorneys began communicating
   21   with the Company, with two separate letters: a monetary demand and a litigation
   22   hold request. True and correct copies of those letters are attached as Exhibit 49
   23   and Exhibit 50. The Company never received any notice or resignation notice,
   24   letter, or email from Plaintiff. To the best of my understanding, Plaintiff left the
   25   Company voluntarily.
   26         21.     None of the Defendants is insolvent.
   27         22.     None of the Defendants are liquidating assets or evading creditors.
   28   Defendants are lawfully reorganizing their businesses with the assistance of


                                                   4
Case 2:20-cv-03797-FMO-JC Document 15-1 Filed 05/05/20 Page 6 of 6 Page ID #:260
